Citation Nr: 9904757	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected bronchial asthma with chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the pendency of this appeal, the issue of entitlement 
to service connection for a low back disorder was denied by 
the Board in September 1997.  Accordingly, inasmuch as this 
matter has been resolved, it is not a subject of the decision 
herein.

The issue persently before the Board, entitlement to service 
connection for coronary artery disease secondary to service-
connected bronchial asthma with chronic obstructive pulmonary 
disease, was also before the Board in September 1997, at 
which time it was remanded to the RO for further development 
to include obtaining additional evidence and affording the 
veteran a cardiologic examination.  


REMAND

The veteran contends that his coronary artery disease is a 
result of his service-connected bronchial asthma with chronic 
obstructive pulmonary disease.  Therefore, he asserts that 
service connection for coronary artery disease is warranted.

In January 1999, after this appeal had been returned to the 
Board from the September 1997 remand, the appellant's 
representative submitted new evidence, in the form of VA and 
private treatment records dating up through October 5, 1998, 
directly to the Board for consideration.  It is noted that 
the RO has not had the opportunity to consider these records.  
As the veteran has not waived initial RO consideration of 
this evidence, the Board's evaluation of the evidence would 
constitute a violation of due process.  See 38 C.F.R. § 
20.1304(c) (1998).

VA regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304 (c) (1998).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for coronary artery disease and 
pulmonary complaints since October 
1998.  After securing the necessary 
release, the RO should attempt to 
obtain these records.  Any records 
obtained should be associated with the 
claims folder.  

2. The RO should then have a VA 
cardiologist, preferably the physician 
who performed the November 1997 VA 
examination, review the claims 
folders, the new evidence, and a 
separate copy of this remand and 
prepare a written medical opinion as 
to whether it is at least as likely as 
not that the veteran's coronary artery 
disease was caused or worsened by his 
service-connected bronchial asthma 
with chronic obstructive pulmonary 
disease.  The complete rationale for 
any opinion expressed must be 
provided.  The opinion should 
specifically reflect consideration of 
the medical records for treatment of 
coronary artery disease and pulmonary 
complaints, including the medical 
evidence which was submitted directly 
to the Board in January 1999.  The 
Board emphasizes the fact that an 
examination of the veteran is not 
required for preparation of the 
opinion, unless the physician 
determines otherwise.

3. The RO should review the examination 
report to ensure that it is in 
complete compliance with this remand, 
including all of the requested finding 
and opinion.  If not, the report 
should be returned for corrective 
action.

4. The RO should then readjudicate the 
claim with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals 
(Court) decisions.  If the claim 
remains in a denied status, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case which includes 
all pertinent law and regulations and 
a full discussion of action taken, 
consistent with the Court's 
instructions in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable 
response time should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


